JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00827-CV

                           4J & L PARTNERS, LTD., Appellant

                                             V.

                 HARRIS COUNTY APPRAISAL DISTRICT, Appellee

    Appeal from the 127th District Court of Harris County. (Tr. Ct. No. 2012-58208).

       This is an appeal from the judgment signed by the court below on September 12,
2014. Appellant, 4J & L Partners, Ltd., did not timely file a brief. After being notified that
this appeal was subject to dismissal, appellant did not adequately respond. Accordingly,
the Court dismisses the appeal for want of prosecution.
       The Court orders that appellant pay all costs incurred by reason of this appeal.
       The Court orders that this decision be certified below for observance.

Judgment rendered April 23, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Brown and Lloyd.

y